Case 1:20-cv-03671-LAK

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ite aE oe on er See Ge eee ee Se Ee ee X
Ma Saw Win,
Plaintiff(s),
Vv.
Dalia Elkomy,
Defendant(s).
sm ee eee Ee eK ee eee ee ee eee eo x

KAPLAN, District Judge.

Document 16 Filed 11/20/20 Page 1 of 1

20-cv-3671 (LAK)

ORDER

The November 5, 2020 conference is rescheduled as a teleconference on 12/1/2020 at 9:30
AM. The teleconference can be reached by calling 888-363-4749 and using access code 7664205.

Dated: November / Y , 2020

 

Lewis A. Kaplan
United States District Judge
